 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL SCOTT McRAE,                                1:16-01066-NONE-GSA-PC
12                   Plaintiff,                          ORDER REQUIRING PLAINTIFF TO
                                                         SHOW CAUSE WHY DEFENDANT
13          v.                                           KEVIN CUONG NGUYEN SHOULD NOT
                                                         BE DISMISSED FROM THIS ACTION
14   BAIRAMIAN DIKRAN, et al.,                           FOR PLAINTIFF'S FAILURE TO
15
                                                         PROSECUTE AGAINST HIM
                   Defendants.
16                                                       THIRTY DAY DEADLINE

17

18

19   I.      BACKGROUND
20           Michael Scott McRae (“Plaintiff”) is a former federal prisoner proceeding pro se and in
21   forma pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403
22   U.S. 388 (1971). This case now proceeds with Plaintiff’s Second Amended Complaint filed on
23   March 9, 2018, against defendants Dr. Dikran Bairamian,1 Dr. Kevin Cuong Nguyen, and Dr.
24   David Betts, for inadequate medical care under the Eighth Amendment and state law claims for
25   medical malpractice and medical battery. (ECF No. 14.)
26

27
                      1
                        In his original Complaint, Plaintiff referred to this defendant as Dr. Bairamian, Dikran, M.D.
28   (ECF No. 1.) The court entered the defendant’s name as Bairamian Dikran. (Court docket.) In his Answer to the
     complaint defense counsel clarified that this defendant’s name is Dikran Bairamian. (ECF No. 32.)

                                                            1
 1            On March 2, 2021, the court issued an order finding service of the Second Amended
 2   Complaint appropriate and directing service of process upon defendant Dr. Kevin Cuong Nguyen
 3   in this action. (ECF No. 97.) On March 10, 2021, the United States Marshal filed a return of
 4   service executed as to defendant Nguyen, indicating that defendant Nguyen was personally
 5   served with process on March 10, 2021. (ECF No. 99.) Under Rule 12 of the Federal Rules of
 6   Civil Procedure, defendant Nguyen had 21 days in which to file an answer or motion under Rule
 7   12 in response to Plaintiff’s complaint. More than 60 days have passed and defendant Nguyen
 8   has not filed an answer, a motion under Rule 12, or any other response to Plaintiff’s complaint.
 9   (See court record.) Plaintiff has not filed a motion under Rule 55. (Id.)
10   II.      ORDER TO SHOW CAUSE
11            Within thirty days from the date of service of this order, Plaintiff shall show cause why
12   defendant Dr. Kevin Cuong Nguyen should not be dismissed from this action for Plaintiff’s
13   failure to prosecute against defendant Nguyen.
14            In accordance with the above, IT IS HEREBY ORDERED that:
15            1.     Within thirty days from the date of service of this order, Plaintiff shall file a
16                   written response to the court, showing cause why defendant Dr. Kevin Cuong
17                   Nguyen should not be dismissed from this action for Plaintiff’s failure to
18                   prosecute against defendant Nguyen; and
19            2.     Plaintiff’s failure to comply with this order shall result in a recommendation that
20                   this case be dismissed.
21
     IT IS SO ORDERED.
22

23         Dated:   May 27, 2021                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                                                      2
